DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the applicant’s arguments in the appeal brief filed December 30, 2021.  Claims 1-5, 7-14, and 16-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 










Allowable Subject Matter
Currently claims 1-5, 7-14, and 16-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 


“…upon selection of a search result of the one or more search results, automatically communicate information comprising payment information, billing address information, or shipping instructions to the server device, the payment information being stored in a data structure on the client device by a user corresponding to the client device;
automatically cause the server device to execute transaction instructions using the information”

Wallaja discloses in response to the receiving of the selection of the button, send information (Wallaja: paragraph [0038] discloses where A user selecting a Buy Button causes buy button module 155 to cause invocation of identity aggregation module 107 which aggregates user's provisioned identities on user device 110, paragraph [0035] discloses where Associated with user 105 are one or more identifiers 113 (e.g., username and password pairs) that the user 105 is currently using to access one or more websites and content available using user device 110 via network 160, including email sites, social networking sites, etc., One or more of the identifiers 113 may be stored locally on the client device 110, e.g., in cookies or a cache).  Haynes discloses  upon selection of a search result of the one or more search results, automatically communicate information comprising payment information, billing address information, or shipping instructions to the server device, and automatically cause the server device to execute transaction instructions using the information (Haynes: Figure 13 - after selection of buy now button - 1306 automatically displays information, paragraph [72] - Thus, a customer knowing the item he or she is looking for, can easily browse the search results and purchase the desired item by selecting the purchase interface 1304 corresponding to the desired item directly from the search results page 1300, column 11 line 66 – column 12 line 4 - If a corresponding user profile is found, the billing module 1512 reads any credit card information or other billing information from the user profile and uses this information to populate the source of payment line item 120 in the item queue 114 of FIG. 1). PTO 892 Reference U discloses Google Wallets mobile websites and buy now buttons.  Neither Wallaja, Haynes, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious upon selection of a search result of the one or more search results, automatically communicate information comprising payment information, billing address information, or shipping instructions to the server device, the payment information being stored in a data structure on the client device by a user corresponding to the client device;  automatically cause the server device to execute transaction instructions using the information.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625